

117 S2890 IS: Provider Training in Palliative Care Act
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2890IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Ms. Rosen (for herself, Ms. Murkowski, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo allow participants in the National Health Service Corps to defer their obligated service in order to receive training in palliative care services.1.Short titleThis Act may be cited as the Provider Training in Palliative Care Act.2.Deferral of obligated services for training in palliative careSection 331 of the Public Health Service Act (42 U.S.C. 254d) is amended—(1)by redesignating subsection (j) as subsection (k); and(2)by inserting after subsection (i) the following:(j)In carrying out subpart III, the Secretary may issue deferrals of the period of obligated service to individuals who have entered into a contract for obligated service under the Scholarship Program or the Loan Repayment Program and who apply for such a deferral in order to receive training in palliative care. The Secretary may grant such a deferral to such an individual for a period of up to 1 year..